UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4208


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RONALD ATKINS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00228-JAB-1)


Submitted:   October 22, 2012              Decided:   December 3, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Anand   P.   Ramaswamy,   Assistant   United States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald Atkins appeals his conviction and thirty-seven

month sentence imposed following his conditional guilty plea to

travelling in interstate commerce and failing to register or

update     a     registration           as     required        by     the     Sex        Offender

Registration and Notification Act (“SORNA”), in violation of 18

U.S.C. § 2250(a)              (2006).        Atkins    argues       that    his    charge      was

adjudicated in an improper venue and that Congress, in enacting

SORNA, violated the non-delegation doctrine, the Ex Post Facto

Clause, the Commerce Clause, and the Administrative Procedure

Act   (“APA”),       5    U.S.C.      § 553     (2006).         For     the      reasons     that

follow, we reject these arguments and affirm.

               Atkins first argues that the district court erred in

denying    his     motion        to   dismiss       the   indictment        or    to     grant    a

change of venue because the District of Maryland, in which he

was     required         to    register,       is     the      proper       venue      for     his

prosecution.         We review de novo a district court’s denial of a

motion to dismiss an indictment based purely on legal grounds.

United States v. Hatcher, 560 F.3d 222, 224 (4th Cir. 2009).                                     We

also review the district court’s venue determination de novo.

United States v. Wilson, 262 F.3d 305, 320 (4th Cir. 2001).

               Venue lies in the state and district where the offense

was “committed.”               U.S. Const. art. III, § 2, cl. 3; Fed. R.

Crim.    P.    18.            Where   an     offense      is   “committed”          is    to     be

                                                2
determined with reference to the criminal act proscribed by the

statute.    Johnston v. United States, 351 U.S. 215, 220 (1956).

If the statute does not provide explicit guidance, the location

of the offense for venue purposes “must be determined from the

nature of the crime alleged and the location of the act or acts

constituting it.”        United States v. Anderson, 328 U.S. 699, 703

(1946).

            A convicted sex offender’s act of interstate travel

both “serve[s] as a jurisdictional predicate for § 2250, [and]

is also . . . the very conduct at which Congress took aim” in

enacting the statute.        Carr v. United States, __ U.S. __, 130 S.

Ct. 2229, 2240 (2010).          Atkins’s offense necessarily involved

more than one district because it required interstate travel

between North Carolina and Maryland.                 In this situation, venue

is governed by 18 U.S.C. § 3237(a) (2006), which provides that

“any offense against the United States begun in one district and

completed in another, or committed in more than one district,

may be . . . prosecuted in any district in which such offense

was begun, continued, or completed.”

            Atkins’s offense commenced when he moved from North

Carolina,   which   gave     rise   to    his   obligation      to   register   in

Maryland,   and    was    completed      when   he    failed    to   register   in

Maryland.     42    U.S.C.    § 16913(c)        (2006).        Because   Atkins’s

offense began when he moved from the Middle District of North

                                         3
Carolina, venue was proper.                    See United States v. Howell, 552

F.3d 709, 717-18 (8th Cir. 2009) (holding that venue over a

§ 2250 violation was proper in the district from which defendant

moved, based in part on the commencement of the offense in that

district); United States v. Leach, 639 F.3d 769, 771-72 (7th

Cir. 2011) (same).                 Accordingly, Atkins’s venue challenge is

without merit.

             Atkins also challenges the district court’s rejection

of   his    motion       to       dismiss    the     indictment       on    constitutional

grounds.         Properly          preserved    constitutional         claims    also       are

reviewed de novo.             United States v. Hall, 551 F.3d 257, 266 (4th

Cir. 2009).

             “The non-delegation doctrine is based on the principle

of preserving the separation of powers between the coordinate

branches    of     government.”             United    States     v.   Ambert,     561   F.3d

1202, 1212 (11th Cir. 2009).                   Congress’s delegation of authority

to   another        branch          of      government     does       not     offend        the

non-delegation doctrine as long as Congress has delineated an

“intelligible principle” guiding the exercise of that authority.

J.W. Hampton, Jr. & Co. v. United States, 276 U.S. 394, 409

(1928).           Even        a     general         legislative       directive        is     a

constitutionally sufficient “intelligible principle” so long as

Congress    “clearly          delineates       the     general    policy,      the   public

agency     which     is       to    apply     it,    and   the    boundaries      of    this

                                                4
delegated authority.”         Mistretta v. United States, 488 U.S. 361,

372-73 (1989).

            Atkins       contends      that    there      is        no    intelligible

principle      guiding    the    Attorney      General’s        exercise        of   his

discretion.      Although this court has not addressed this argument

in   published    authority,      we    have   rejected        it    in     unpublished

decisions.       See United States v. Clark, No. 11-5098, 2012 WL

2109246 (4th Cir. June 12, 2012), petition for cert. filed, __

U.S.L.W. __ (U.S. Aug. 30, 2012) (No. 12-6067); United States v.

Rogers, 468 F. App’x 359, 361-62 (4th Cir. 2012) (No. 10-5099)

(argued but unpublished), cert. denied, __ S. Ct. __ (U.S. Oct.

1, 2012) (No. 11-10450); United States v. Stewart, 461 F. App’x

349, 351-52 (4th Cir.) (Nos. 11-4420/4471) (per curiam), cert.

denied, 132 S. Ct. 2446 (2012); United States v. Burns, 418 F.

App’x   209,     213   (4th     Cir.   2011)     (No.   09-4909)           (argued    but

unpublished).      Additionally, circuits that have considered the

issue have dismissed this claim.               See, e.g., United States v.

Guzman, 591 F.3d 83, 93 (2d Cir.), cert. denied, 130 S. Ct. 3487

(2010); United States v. Whaley, 577 F.3d 254, 264 (5th Cir.

2009); Ambert, 561 F.3d at 1213-14.                Based on these persuasive

authorities,      we      likewise      reject      Atkins’s             non-delegation

challenge.

            Atkins     further      challenges    SORNA    under          the   Ex   Post

Facto Clause, the Commerce Clause, and the APA.                      However, Atkins

                                         5
concedes    that   these       issues       are    foreclosed     by    this    court’s

decision   in   United     States      v.    Gould,      568   F.3d    459   (4th   Cir.

2009).      Because     “a     panel    of        this   court    cannot       overrule,

explicitly or implicitly, the precedent set by a prior panel of

this court,” United States v. Rivers, 595 F.3d 558, 564 n.3 (4th

Cir. 2010) (internal quotation marks and alteration omitted), we

hold that Atkins’s challenges on these grounds must fail.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented     in    the    materials

before   the    court   and     argument         would   not   aid     the   decisional

process.

                                                                                AFFIRMED




                                             6